Mr. Chiep, Jdstice Del Toro
delivered the opinion of the court.
Gr. L. Despiau, a dental surgeon who practices in the city of San Juan, sued José Montilla for the recovery of one thousand dollars as compensation for professional services rendered to Montilla, his wife and children.
In his answer the defendant denied the rendition of some of the services alleged in the complaint, but he admitted others and that he owed the plaintiff the sum of fifty nine dollars therefor.
The case went to trial. Considerable evidence was heard and finally the court rendered judgment for the plaintiff in the sum of three hundred and fifty dollars and costs without attorney’s fees.
Thereupon the defendant appealed and he has assigned in his brief three errors which he argues extensively. All of them refer to the weighing of the evidence.
In our opinion the judgment must be affirmed. The district judge carefully weighed the evidence and disregarded everything which in his opinion had not been proved. In *828order to reach his final conclusion he decided the conflict in the evidence, and it has not been shown that he was moved by passion, prejudice or bias or that he committed manifest error.
The compensation basis of ten dollars per hour which he adopted does not seem excessive in view of all the attending circumstances and the expert testimony heard. As regards the services rendered to the child César, although it may be conceded that the plaintiff failed to mention him by name in his testimony, the appellant himself admits in his brief that the plaintiff had testified as to having rendered his services to several children of the defendant estimating at twenty hours the time devoted thereto. The court allowed ten hours only. The defendant in his answer expressly alleges that the plaintiff “performed services on one of the children of the defendant consisting in filling a tooth, which work is worth two dollars that he admits he owes him.”
Nor do we think that the court abused its discretion in awarding costs in the manner it did.
The judgment appealed from must be affirmed.
Mr. Justice Aldrey took no part in the decision of this case.